DETAILED ACTION
	Examiner acknowledges applicants amendments, remarks and entering into AFCP 2.0 program on 12/10/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments see page 8 filed 12/10/2020, with respect to previous rejection have been fully considered and are persuasive.  The rejection of 10/19/20 has been withdrawn. 
Reason for Allowance
Claims 1-15 are allowed. 
Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims, are allowable. 
The primary reason for allowance of independent claim 1 the prior art of record, individually or in combination does not teach or fairly suggest a temperature sensor comprising a housing; a connector disposed in a base end side of the housing; a cover attached to a tip end side of the housing; a temperature sensing part disposed in a tip end portion in the cover, detecting temperature; a pair of lead wires having conductivity, connected to the temperature sensing part and a terminal of the connector; a guide tube having insulation properties, formed to have a larger inner diameter than an outer diameter of each lead wire, the guide tube having a gap between each lead wire and the guide tube to cover each lead wire; a filler that directly or indirectly touches the temperature sensing part and a tip end of the guide tube, a tip end region inside the cover being filled with the filler; and a space formed within the cover extending from the tip end region inside the cover being filled with the filler to a housing side of the cover in a longitudinal direction of the temperature sensor the temperature sensing part and a tip end of the paid of lead wires are covered by a sealing glass; and the sealing glass is covered by a protective film.
The closest reasonable prior art reference is Tanako et al. (JP2008261789) teaches a temperature sensor comprising: a housing; a connector disposed in a base end side of the housing; a 

The secondary reference, Lee et al. (2012/0027046) teaches a temperature sensor with a protective film.  However, Lee does not teach a space formed within the cover extending from the tip end region inside the cover being filled with the filler to a housing side of the cover in a longitudinal direction of the temperature sensor the temperature sensing part and a tip end of the paid of lead wires are covered by a sealing glass; and the sealing glass is covered by a protective film.

In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as claimed by the applicant.  Specially, a temperature sensor comprising a housing; a connector disposed in a base end side of the housing; a cover attached to a tip end side of the housing; a temperature sensing part disposed in a tip end portion in the cover, detecting temperature; a pair of lead wires having conductivity, connected to the temperature sensing part and a terminal of the connector; a guide tube having insulation properties, formed to have a larger inner diameter than an outer diameter of each lead wire, the guide tube having a gap between each lead wire and the guide tube to cover each lead wire; a filler that directly or indirectly touches the temperature sensing part and a tip end of the guide tube, a tip end region inside the cover being filled with the filler; and a space formed within the cover extending from the tip end region inside the cover being filled with the filler to a housing side of the cover in a longitudinal direction of the temperature sensor the temperature sensing part and a tip end of the paid of lead wires are covered by a sealing glass; and the sealing glass is covered by a protective film.
Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nasir U. Ahmed/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855